Ingraham, J.
The question submitted on this motion to vacate the order of arrest was substantially decided on the trial of this cause.
The ground on which the order was granted was, that the debt was of a fiduciary character. It was on that theory that the decision at the trial was made. The notes and accounts *448were considered the property of the plaintiffs, and placed in the defendants’ hands for collection, and payment over to the plaintiffs, so as to limit their liability on the guaranty of the plaintiff. It was on this account that the judgment allowed the plaintiffs, to follow the notes to the hands of the assignees of the defendants, and to recover the possession from them.
I see no good reason for changing, that view of the case, and the motion, therefore, must be denied.